EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Michael Chasen (“you”) and Blackboard Inc. (“Blackboard”).

WHEREAS, Blackboard desires to continue to employ you on the terms and
conditions hereinafter set forth and you desire to accept such employment;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the parties agree as follows:

1. Responsibilities. Blackboard agrees to continue to employ you as the Chief
Executive Officer and President. You shall devote your entire business time,
attention, skill and energy exclusively to the business of Blackboard and
perform the responsibilities assigned to you in accordance with the standards
and policies that Blackboard may from time to time establish. You may engage in
appropriate civic or charitable activities and devote a reasonable amount of
time to private investments or boards or other activities provided that such
activities do not interfere or conflict with your responsibilities and are not
or are not likely to be contrary to Blackboard’s interests. You and Blackboard
agree that your position is essential to Blackboard’s success and that the
highest level of performance is required from you.

2. Term of Employment. Blackboard agrees to employ you, and you agree to remain
in employment with Blackboard, from November 14, 2005 until November 14, 2009
(the “Initial Term”), unless your employment terminates earlier pursuant to
Section 5 below. This Agreement shall automatically renew for successive one
(1) year periods (each, a “Renewal Term” and together with the Initial Term, the
“Term”) unless either party provides prior written notice of its intent not to
renew within thirty (30) days of the applicable Renewal Term.

3. Compensation.

(a) Base Compensation. Your annual base compensation shall initially be
US$350,000 (“Base Compensation”), less applicable taxes and withholdings,
payable in accordance with Blackboard’s regular payroll practices from time to
time in effect. Blackboard’s Board of Directors (the “Board”) may review and
adjust your Base Compensation periodically.

(b) Bonus Compensation. To be eligible to receive an annual bonus for any year,
you must meet financial performance targets set by the Board and be employed
through March 31st of the following year. Your target bonus during the initial
year of this Agreement shall be 70% of your Base Compensation. The actual amount
of the bonus, if any, will be determined by the Board in its sole discretion
(the “Bonus”). If a Bonus is awarded, it will be paid in the year following that
for which the Bonus is being awarded. You will receive your Bonus for the
initial year of this Agreement, if any, in fiscal year 2006 for fiscal year
2005.

(c) Business Expenses. During the Term, Blackboard shall pay or reimburse you
for all ordinary and reasonable business-related expenses you incur in the
performance of your duties under this Agreement. Blackboard will reimburse you
for all such expenses upon the presentation by you of an itemized account of
such expenditures, together with supporting receipts and other appropriate
documentation.

4. Employee Benefits.

(a) In General. During the Term, you shall be eligible for all employee benefits
that Blackboard may provide to employees who are officers of Blackboard, which
may include, but are not limited to benefits such as health insurance plans, a
stock option plan, paid holidays and 401(k), subject in each case to the
generally applicable terms and conditions of any such plan or program in
question and to the determinations of any person or committee administering any
such plan or program. Blackboard reserves the right to modify or terminate any
such benefit at any time.

(b) Vacation. You shall be eligible to take paid vacation during each calendar
year in accordance with Blackboard’s Employment Handbook.

5. Termination of Employment. Upon the effective date of termination of your
employment with Blackboard (the “Termination Date”), you will not be eligible
for further compensation, benefits or perquisites under Sections 3 and 4 of this
Agreement, other than those that have already accrued or vested as of the
Termination Date. Termination of your employment may occur under any of the
following circumstances:

(a) Expiration of Term. Your employment will terminate if the Term provided for
under Section 2 expires pursuant to the notice requirements of Section 2; or

(b) Termination of Employment by Blackboard. Blackboard has the right to
terminate your employment at any time with or without Cause. For all purposes
under this Agreement, (“Cause”) shall mean:

(i) non-feasance or your material breach of this Agreement, provided that
Blackboard first provides you with written notice of such failure and you fail
to cure it within ten (10) days of such notice;

(ii) an act or omission by you that constitutes gross misconduct, moral
turpitude or fraud;



  (iii)   a conviction for, or a plea of “guilty” or “no contest” to, a felony;

(iv) a material breach of any legally recognized duty owed to Blackboard (e.g.,
your duty of loyalty and confidentiality); or

(c) Resignation by You. You have the right to resign your employment with
Blackboard at any time, with or without Good Reason, provided that you may
resign with Good Reason only if you provide notice of such reason for
resignation to Blackboard stating that such reason will be grounds for
resignation with Good Reason, and if Blackboard fails to cure such reason within
thirty (30) days following receipt of such notice.

(i) For purposes of this Agreement, “Good Reason” shall mean (A) a material
failure by Blackboard to perform its obligations under this Agreement; (B) your
relocation outside of your current residential area without your consent; or
(C) a material diminution of your compensation, duties, or responsibilities at
any time or for any reason other than for Cause during the Term of this
Agreement;

(ii) During the Term, you agree to provide Blackboard ninety (90) days’ prior
written notice of your resignation, with or without Good Reason. Blackboard may
in its sole discretion place you on paid administrative leave as of any date
prior to the end of such ninety (90) day notice period and request that you no
longer be present on Blackboard premises. During any period of paid
administrative leave, you will not be authorized to act as a representative, or
make any statements on behalf of, Blackboard; or

(d) Death or Disability. Your employment shall be deemed to have been terminated
by you upon your (i) death or (ii) inability to perform your duties under this
Agreement, even with reasonable accommodation, for more than twenty-six
(26) weeks, whether or not consecutive, in any twelve-month period
(“Disability”). Termination will be effective upon the occurrence of such event.

6. Severance Benefits.

(a) If, during the Term of this Agreement, Blackboard terminates your employment
without Cause (as defined in Section 5(b)) or if you terminate your employment
with Good Reason (as defined in Section 5(c)), then Blackboard will pay you
$999,999 (“Severance Payment”). The Severance Payment shall be less applicable
taxes and withholdings. To receive the Severance Payment you must sign a release
of any and all claims in the form provided by Blackboard. The Severance Payment
shall be made on one lump sum, unless otherwise agreed by you and Blackboard, at
the later of (i) the first pay period following your Termination Date or
(ii) ten (10) days after you deliver the signed release.

7. Return of Property. Upon termination of your employment with Blackboard for
any reason, you agree to immediately return to Blackboard all equipment, credit
cards and other property belonging to Blackboard. This includes all documents
and other information prepared by you or on your behalf or provided to you in
connection with performing your duties for Blackboard, regardless of the form in
which such documents or information are maintained or stored, including
computer, typed, written, imaged, audio, video, micro-fiche, electronic or any
other means of recording or storing documents or other information. You hereby
warrant that you will not retain in any form any such document or other
information or copies thereof, except as provided in the following sentence. You
may retain a copy of any documents describing any rights or obligations you may
have after the Termination Date under any employee benefit plan or other
agreements.

8. Confidentiality, Non-Solicitation and Non-Competition Agreement.

(a) Confidential Information. You shall not disclose or use at any time, either
during your employment or after your Termination Date, any confidential
information, including, but not limited to, the terms of this Agreement,
existing and prospective investments, trade secrets or proprietary information,
strategic sourcing information or analysis, financing information and sources,
patents, patent applications, developmental or experimental work, formulas, test
data, prototypes, models, know how and product specifications, financial
information, financial projections and pro forma financial information, sales
and marketing strategies, plans and programs and product development
information, employees’ and consultants’ benefits, perquisites, salaries, stock
options, compensation, formulas or bonuses, and their non-business addresses and
telephone numbers, organizational structure and reporting relationships,
business plans, names, addresses, phone numbers of customers, contracts,
including contracts with clients, suppliers, independent contractors or
employees, business plans and forecasts, and existing and prospective projects
or business opportunities (“Confidential Information”) of Blackboard, whether
patentable or not, which you learn as a result of your employment with
Blackboard, whether or not you developed such information. “Confidential
Information” shall not include, without limitation, information that is or later
becomes publicly available in a manner wholly unrelated to any breach of this
Agreement by you as of the date it enters the public domain. If you are
uncertain whether something is Confidential Information you should treat it as
Confidential Information until you receive clarification from Blackboard that it
is not Confidential Information. Confidential Information shall remain at all
times the property of Blackboard. You may use or disclose Confidential
Information only as authorized and necessary in performing your responsibilities
under this Agreement during your employment with Blackboard; with the General
Counsel’s prior written consent; in a legal proceeding between you and
Blackboard to establish the rights of either party under this Agreement,
provided that you stipulate to a protective order to prevent any unnecessary use
or disclosure; or subject to a compulsory legal process that requires disclosure
of such information, provided that you have complied with the following
procedures to ensure that Blackboard has an adequate opportunity to protect its
legal interests in preventing disclosure. Upon receipt of a subpoena that could
possibly require disclosure of Confidential Information, you shall provide a
copy of the compulsory process and complete information regarding the
circumstances under which you received it to Blackboard by hand delivery within
twenty-four (24) hours. You will not make any disclosure until the latest
possible date for making such disclosure in accordance with the compulsory
process (“Latest Possible Date”). If Blackboard seeks to prevent disclosure in
accordance with the applicable legal procedures, and provides you with notice
before the Latest Possible Date that it has initiated such procedures, you will
not make disclosures of any Confidential Information that is the subject of such
procedures, until such objections are withdrawn or ruled on. You hereby
acknowledge that any breach of this Section 8(a) would cause Blackboard
irreparable harm.

(b) Outside Activities. You shall submit to Blackboard’s General Counsel, within
a reasonable time prior to dissemination, the text of any speech, professional
paper, article or similar communication created by you which relates to
Blackboard’s present or future business or research and development endeavors.
The General Counsel then will notify you if the dissemination of the
communication is permitted under the terms of this Agreement.

(c) Ownership of Confidential Information; Return of Materials. All Confidential
Information, including without limitation that which is produced by or for
Blackboard by you or anyone else, all materials embodying Confidential
Information, and all copies thereof, will remain the property of Blackboard or
of the third party who has furnished it to Blackboard. On your Termination Date,
or at the written request of Blackboard at any time, you will immediately
deliver to Blackboard all materials, and copies thereof, which are in your
possession or control and which contain or are related in any way to any
Confidential Information. This includes all documents and other information
prepared by you or on your behalf or provided to you in connection with your
duties while employed by Blackboard, regardless of the form in which such
document or information are maintained or stored, including computer, typed,
written, imaged, audio, video, micro-fiche, electronic or any other means of
recording or storing documents or other information. You hereby warrant that you
will not retain in any form any such document or other information or copies
thereof. You may retain a copy of this Agreement and any other document or
information describing any rights you may have after the termination of your
employment.

(d) Intellectual Property.

(i) For purposes of this Agreement the following terms will be defined as
indicated:

(A) “Inventions” shall mean inventions, ideas, formula, developments, designs,
systems, software, discoveries, and improvements to existing technology, whether
or not patentable.

(B) “Improvements” shall mean all inventions, developments, modifications,
changes, whether or not patentable, made to any Inventions and/or Confidential
Information.

(C) “Copyrighted Work” shall mean any work of authorship eligible for copyright
protection under the federal and state laws of the United States and foreign
countries.

(D) “Copyrights” shall mean any and all rights granted in Copyrighted Works
under the laws of the United States and foreign countries.

(ii) Exclusions. An Invention, Copyright or Copyrighted Work will not be subject
to this Agreement when all the following criteria are met: (A) no equipment,
supplies, facilities, or Confidential Information of Blackboard was used in
developing the Invention or Copyrighted Work or in applying for or obtaining a
patent or Copyright; (B) the Invention or Copyrighted Work was developed
entirely on your own time; (C) the Invention or Copyrighted Work does not relate
directly to the business of Blackboard or to Blackboard’s actual or demonstrably
anticipated research or development; and (D) the Invention, Copyright or
Copyrighted Work does not result from any work performed by you for Blackboard
or at the request of Blackboard.

(iii) Ownership and Assignment of Rights.

(A) All Inventions, Improvements, or Confidential Information that you have or
will conceive or develop, either alone or with others, shall be the exclusive
property of Blackboard. You hereby assign, and agree to assign, to Blackboard
your entire right, title, and interest in and to (I) any and all such
Improvements and Inventions, (II) any and all applications for patent, domestic
and foreign that may be filed on said Improvements and Inventions, and (III) any
and all patents that may issue or be granted on such applications, except those
excluded under Section 8(d)(ii) of this Agreement. Both during and after your
Termination Date you will on request immediately sign and deliver to Blackboard
without further consideration any and all documents necessary to perfect the
assignments granted in this Section.

(B) You understand and agree that all Copyrighted Works conceived, developed,
created or contributed to by you shall be considered works made for hire under
the copyright laws of the United States and shall be the exclusive property of
Blackboard. Blackboard shall be considered the author of such Copyrighted Works.
You further understand and agree that in the event any Copyrighted Work created
by you within the scope of, or in connection with, your work with Blackboard, or
at the request of Blackboard, fails to meet the legal requirements of a work
made for hire owned by Blackboard, then this Agreement shall operate to assign
to Blackboard all of your rights, title, and interest, including copyrights, in,
to and under such Copyrighted Works. Blackboard shall have sole and absolute
discretion to register, enforce, and/or assign Copyrights for such Copyrighted
Works.

(iv) Assistance and Designation of Agent.

(A) Both during and after your Termination Date, you will on request immediately
sign and deliver to Blackboard without further consideration, all instruments in
writing requiring your signature and deemed by Blackboard to be necessary or
advisable in, or in connection with, filing or prosecuting of any application
for any patent covering Improvements, Inventions or any divisional, continuing,
renewal or reissue application or reexamination request based upon any
application for patent. In the event that Blackboard is unable for any reason
whatsoever to secure your signature to any lawful and necessary documents
required to apply for or execute any patent application with respect to such
idea, process, development, design, system, program, discovery, invention,
improvement or writing (including renewals, extensions, continuations, divisions
or continuations in pat thereof), you hereby irrevocably designate and appoint
Blackboard and its officers and agents, as your agents and attorneys-in-fact to
act for and on your behalf and instead of you, to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents thereon with the same legal force and effect
as if executed by you.

(B) You will aid Blackboard promptly on request, and without further
consideration, in any matter pertaining to or relating to the protection of any
of the Improvements, Inventions, applications for patents covering Inventions or
Improvements, and/or Copyrighted Works. If such request is made after your
employment has ended, Blackboard will reimburse you for any expenses incurred
and compensate for any services rendered in complying with such request at the
same rate at which you were compensated during the final month of your
employment.

9. Non-Solicitation/Non-Competition.

During your employment and for one (1) year following your Termination Date (the
“Restricted Period”) you will not, except with prior written approval of
Blackboard’s General Counsel, directly or indirectly, individually or as part of
or on behalf of any other person, company, employer or other entity: (a) hire or
attempt to solicit for hire, or encourage to end their relationship with
Blackboard, any persons who have been employed by Blackboard at any time within
the previous six (6) months (a “Covered Employee”); (b) sell or otherwise
provide, or solicit for the purposes of selling or otherwise providing, services
or products that are similar or related to those sold by Blackboard as of the
Termination Date to any person or entity that has within the twelve (12) months
preceding the Termination Date purchased any such services or products from
Blackboard and with whom you had direct contact on behalf of Blackboard during
that time; or (c) own, manage, operate, control, be employed by, participate in,
work in, advise, consult or contract with, or support in any manner any business
that is similar to the type of business conducted by Blackboard as of the
Termination Date within the geographical area in which, as of the Termination
Date, Blackboard is actively marketing or has made a significant investment in
time and money to prepare to market its products or services within the six
(6) month period after the Termination Date. You agree that these provisions are
necessary to protect Blackboard’s legitimate business interests. You warrant
that the provisions will not unreasonably interfere in your ability to earn a
living or to pursue your occupation after the Termination Date. You agree to
notify any person or entity to which you provide services during the Restricted
Period of your obligations under this Section 9.

10. Non-Disparagement. You agree to refrain from making any derogatory or
defamatory remarks or comments that may disparage Blackboard, or any officer,
employee or agent of Blackboard during your employment or after your Termination
Date.

11. Other Obligations. You warrant that you are not subject to any other
obligations that would conflict with or inhibit your ability to perform your
duties under this Agreement. You represent that you have disclosed to Blackboard
the existence and contents of all covenants not to compete that you have entered
into with any other entity. You further warrant that you have not and will not
bring to Blackboard or use in the performance of your responsibilities at
Blackboard any equipment, supplies, facility or trade secret information (that
is not generally available to the public) of any current or former employer or
organization other than Blackboard to which you provided services, unless you
have obtained written authorization for their possession and use.

12. Miscellaneous Provisions.

(a) Notices. Unless otherwise provided herein, any notice or other communication
required to be given under the terms of this Agreement must be in writing and
must be personally delivered (i.e., left with an individual 18 years of age or
older) or sent by overnight delivery. Documents sent by overnight delivery will
be presumed received on the next business day following the day sent.

     
If notice is to be sent to Blackboard, it will be sent to:
 

Matthew Small, Esq.
Blackboard Inc
1899 L Street, N.W., 5th Floor
Washington DC 20036
With a copy to:
 





Douglas B. Mishkin, Esq.
  If notice is to be sent to you, it will be sent to:
Patton Boggs, LLP
2550 M Street, NW
Washington, DC 20037
  Michael Chasen
8000 Ashboro Court
Chevy Chasen, MD 20815
 
 


(b) Dispute Resolution. You and Blackboard agree that any dispute between you
and Blackboard will be finally resolved by binding arbitration in the District
of Columbia in accordance with the Federal Arbitration Act (“FAA”). You and
Blackboard agree to follow the Dispute Resolution Procedures set forth in
Attachment A to this Agreement.

(c) Nature of Agreement. This Agreement and the attachment hereto constitute the
entire agreement between you and Blackboard and supercede all prior agreements
and understandings between you and Blackboard relating to the matters covered by
this Agreement, except for the existing stock option agreements between you and
Blackboard, which remain in full force and effect. Any long-term equity
incentives between Blackboard and you shall be contained in a separate
agreement. In making this Agreement, the parties warrant that they did not rely
on any representations or statements other than those contained in this
Agreement. No modification of or amendment to this Agreement will be effective
unless in writing and signed by Blackboard’s General Counsel. A delay or failure
by Blackboard to exercise any right that is the subject of this Agreement will
not be construed as a waiver of that right. A waiver of a breach on any one
occasion will not be construed as a waiver of any other breach. Regardless of
the choice of law provisions of the District of Columbia or any other
jurisdiction, the parties agree that this Agreement shall be otherwise
interpreted, enforced and governed by the laws of the District of Columbia. This
Agreement will continue in effect until all obligations under it are fulfilled.
If any part of this Agreement is held by a court of competent jurisdiction to be
void or unenforceable, the remaining provisions shall continue with full force
and effect. This Agreement is not assignable by you. This Agreement is binding
on you with respect to Blackboard, its successors or assigns. This Agreement may
be executed in any number of counterparts each of which shall be an original,
but all of which together shall constitute one instrument. The headings in this
Agreement are for convenience only and shall not effect the interpretation of
this Agreement. You further certify that you fully understand the terms of this
Agreement and have entered into it knowingly and voluntarily.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of Blackboard by its authorized officer, as of the day and year set forth under
their signatures below.

Blackboard Inc.

     
/s/ Michael Chasen
  By:/s/ Matthew Small
 
   
Michael Chasen
  Matthew Small, Senior Vice President
and General Counsel

          Date:     11/14/2005     Date: 11/14/2005                 Attachment A

DISPUTE RESOLUTION PROCEDURES

The parties agree to make a good faith effort to informally resolve any dispute
before submitting the dispute to arbitration in accordance with the following
procedures:



  A.   The party claiming to be aggrieved shall furnish to the other a written
statement of the grievance, all persons whose testimony would support the
grievance, and the relief requested or proposed. The written statements must be
delivered to the other party within the time limits for bringing an
administrative or court action based on that claim.



  B.   If the other party does not agree to furnish the relief requested or
proposed, or otherwise does not satisfy the demand of the party claiming to be
aggrieved within thirty (30) days and the aggrieved party wishes to pursue the
issue, the aggrieved party shall by written notice demand that the dispute be
submitted to non-binding mediation before a mediator jointly selected by the
parties.



  C.   If mediation does not produce a resolution of the dispute and either
party wishes to pursue the issue, that party shall request arbitration of the
dispute by giving written notice to the other party within thirty (30) days
after mediation. The parties will attempt to agree on a mutually acceptable
arbitrator and, if no agreement is reached, the parties will request a list of
nine arbitrators from the American Arbitration Association and select by
alternately striking names. The arbitration will be conducted consistent with
JAMS/Endispute’s rules governing employment disputes (“Rules”) that are in
effect at the time of the arbitration. If there is any conflict between those
Rules and the terms of the Employment Agreement (“Agreement”), including all
attachments thereto, the Agreement will govern. The arbitrator shall have
authority to decide whether the conduct complained of under Subsection (a) above
violates the legal rights of the parties. In any such arbitration proceeding,
any hearing must be transcribed by a certified court reporter and any decision
must be supported by written findings of fact and conclusions of law. The
arbitrator’s findings of fact must be supported by substantial evidence on the
record as a whole and the conclusions of law and any remedy must be provided for
by and consistent with the laws of District of Columbia and federal law. The
arbitrator shall have no authority to add to, modify, change or disregard any
lawful term of the Agreement. Blackboard will pay the arbitrator’s fee.



  D.   Arbitration shall be the exclusive means for final resolution of any
dispute between the parties, except (1) for workers’ compensation and
unemployment claims and (2) when injunctive relief is necessary to preserve the
status quo or to prevent irreparable injury, including, without limitation, any
claims concerning an alleged or threatened breach of the Confidentiality,
Non-Solicitation and Non-Competition provisions of your Agreement. Injunctive
relief may be sought from any court of competent jurisdiction located in the
District of Columbia.

